Citation Nr: 0209573	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  01-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis C.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from December 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 200- rating decision by the Department of 
Veterans Affairs (VA) Salt Lake City, Utah Regional Office 
(RO).  

This matter was remanded by the Board in September 2001 for 
further development.  All remand directives have been 
accomplished and no further assistance to the veteran is 
required at this time.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's hepatitis C is due to willful misconduct 
through the repeated use of drugs during his period of 
service.  


CONCLUSION OF LAW

Service connection for hepatitis C may not be established as 
a matter of law.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. § 3.301 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

In this veteran's case, he was notified of the new law in 
letters dated in September and October 2001 and apprised of 
the requirements on VA's part to comply with the law and 
regulations.  At that time, a VA examination was scheduled 
and conducted accordingly.  Remand directives were achieved, 
and a statement of the case and a supplemental statement of 
the case were issued with the pertinent law and regulations.  
Essentially, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I. Factual Background

The veteran's service medical records contain a pre-induction 
examination on which it is noted that the veteran had three 
tattoos.  Otherwise, the service medical records reveal no 
notations, clinical findings, or complaints related to 
hepatitis C.  

Post service records include a VA hospitalization for 
admission from December 1987 to January 1988 for treatment of 
alcohol and heroin dependence.  Noted are a past history of 
heroin dependence, three charges of driving while intoxicated 
during the 1970s, and hepatitis from use of dirty needles in 
1972.  Also noted is a prison record for forgery that was 
drug related.  The examiner also reported that the veteran 
began using opium, heroin, and amphetamines while in Vietnam.  

The veteran was again hospitalized from October to November 
1974 at a VA facility for treatment of chronic drug abuse.  
The record reveals that this was the veteran's third 
hospitalization of this nature related to heroin use.  

In a pre-military history received in June 1988, the veteran 
noted his drug addiction that began during service.  

VA outpatient records and laboratory reports extending from 
1996 to 2001 reveal diagnoses and treatment of hepatitis C.  
Noted is a long-term history of intravenous drug use.  

A private doctor's statement dated in April 1999 discloses 
that the veteran had been under treatment since February of 
1997, at which time he was diagnosed with hepatitis C.  The 
doctor stated that initial treatments for hepatitis to 
prevent cirrhosis of the liver had failed and that the 
veteran was required to undergo experimental therapies.  

In June 2000, the veteran claimed entitlement to service 
connection for hepatitis C.  

VA clinical records dating from July 2000 to August 2001 are 
associated with the veteran's claims folder.  They primarily 
relate to treatment of his psychiatric disorder and only 
mention his diagnosis of hepatitis C.  

This matter was remanded in September 2001 for further 
development.  

The same private physician rendered an opinion in October 
2001 to the effect that the only known risk of exposure 
appears to be that of service in Vietnam; the physician 
concluded that it was as least as likely as not that the 
veteran's hepatitis C occurred during service.  

VA examination in December 2001 disclosed the veteran's 
history of abnormal liver enzymes and diagnoses of hepatitis 
B and hepatitis C and treatment of the same.  The examiner 
noted that the veteran was being treated at a VA hospital and 
liver clinic.  In a recitation of the history relative to 
risk factors, the examiner noted that on review of the 
veteran's service medical records, there was no history of 
transfusions of blood or blood products at any time.  There 
was a history of two tattoos being applied in 1969.  There 
was also a history of intravenous drug use consisting of 
heroin while in Vietnam.  

The record also revealed intranasal use of cocaine after 
service in 1973 or 1974.  The use of intravenous drug use 
continued until 1973.  The examiner also noted a history of 
alcohol rehabilitation treatment program at the VA Medical 
Center in 1985 or 1986.  Since that time, the veteran 
reported only an occasional beer.  The examiner further noted 
episodes of unprotected sex during service, particularly 
during Vietnam and afterward, but none since 1979.  By way of 
history, the examiner noted that the veteran was involved in 
missions to retrieve dead bodies in Vietnam and possible 
exposure to blood.  

The examiner noted a diagnosis of chronic hepatitis C and 
abnormal liver enzymes.  Also noted is that the findings of 
the liver biopsy indicated chronic hepatitis C developing 
over a long period of time.  The examiner concluded that it 
was as likely as not that the hepatitis was incurred 
coincident with the veteran's period of service.  

A VA examiner rendered an opinion in February 2002 as to 
which risk factors for hepatitis C were involved in the 
veteran's case.  The examiner stated that intravenous drug 
use would be considered the most likely risk factor cause of 
hepatitis C.  The examiner stated that the highest prevalence 
of this infection is found among those with repeated direct 
percutaneous exposures to blood, particularly injecting drug 
users.  The examiner further stated that after five years of 
injections, as many as 90 percent of users are infected with 
the hepatitis C virus.  The veteran apparently did have 
several years of intravenous drug use.  

The veteran provided a statement in March 2002 to the effect 
that he had been told by examiners at the VA hospital where 
he was receiving treatment that he had strain 3 of hepatitis 
C and that such strain was very rare in the U.S.  He was told 
that only about five percent of the people with this disease 
in the U.S. have strain 3 and that it is much more common 
overseas.  As such, the veteran is of the belief that he 
contracted hepatitis C while serving in Vietnam.  

In July 2002, the veteran submitted a June 2002 statement 
from a D. P-C., PA-C, who is employed at the GI/Liver 
Department of a VA Medical Center.  In the statement, it was 
noted that the veteran had the strain of Hepatitis C, known 
as Genotype 3 and that this is less commonly found in the 
United States, representing only 5 percent of the total 
number of cases of Hepatitis C in the United States.  


II. Pertinent Law and Regulations

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (2001).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Prior to November 1990, disabilities secondary to alcoholism 
were not deemed to be subject to an absolute "willful 
misconduct" bar.  The VA regulation at that time stated that 
"[o]rganic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (in 
effect prior to November 1990).  It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 2d 
Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.  

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims filed 
after October 31, 1990.  See OBRA, § 8052(b).  Therefore, 
under the law in effect beginning on November 1, 1990, as 
amended, alcohol dependence and substance abuse are deemed by 
statute to be the result of willful misconduct and cannot 
themselves be service-connected.  See 38 U.S.C.A. §§ 105(a), 
1110 (West 1991).

Under 38 U.S.C.A. § 105(a), there is a presumption that an 
injury incurred during active military, naval, or air service 
was incurred in the line of duty unless the injury was a 
result of the person's own willful misconduct.  A finding of 
"willful misconduct" negates the "line of duty" presumption.  
If the Board finds that a veteran's injuries were the result 
of willful misconduct, the Board must establish that denial 
of the claim is justified by a preponderance of the evidence.  
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (2001).  The simple drinking of alcohol is not of 
itself willful misconduct; however, the deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If drinking alcohol to enjoy its 
intoxicating effects results proximately and immediately in 
disability, such disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  
Likewise, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that § 8052 prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.  
The General Counsel apparently held, however, that 
prohibition in 38 U.S.C.A. § 105(a), as amended by Congress 
in 1990, against granting service connection for drug or 
alcohol abuse is "inapplicable to determination of whether a 
disability is proximately due to or the result of a service-
connected disease or injury and, therefore, does not itself 
preclude secondary service connection of a substance abuse 
disability."  The VA General Counsel has held, however, that 
even assuming secondary service connection was granted for a 
substance abuse disability, no compensation benefits would be 
payable for such disability with respect to a claim filed 
after October 31, 1990.  The General Counsel opinions are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

III. Analysis

The veteran claims entitlement to service connection for 
hepatitis C.  As an initial matter, the Board has determined 
that on review of the veteran's record, overall, the evidence 
preponderates against a grant of service connection for 
hepatitis C.  Essentially, the evidence points toward willful 
misconduct during service that led to the development of 
hepatitis C.  The Board notes that the prevailing law and 
regulations provide that the use of illegal drugs and abuse 
of alcohol constitute willful misconduct and disabilities 
that result from such misconduct are not considered as 
incurred during the line of duty.  38 U.S.C.A. § 1110 
expressly provides that "no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  

As noted herein, there is no evidence of clinical findings or 
pertinent notations while in service.  As noted earlier 
herein, there is no history of transfusions of blood or blood 
products at any time during service.  There was a history of 
two tattoos being applied in 1969 and a history of 
intravenous drug use consisting of heroin while in Vietnam.  
Thus, from this standpoint, the veteran's service connection 
claim fails.  

The veteran has consistently reported drug addiction that 
began in service and several incarcerations related to his 
drug activities and abuse.  During a recitation of the 
veteran's past medical history on VA examination in December 
2001, the veteran reported cocaine use after service in 1973 
or 1974, a history of alcohol rehabilitation, and episodes of 
unprotected sex during service.  The Board notes that the 
record does support certain duties during Vietnam involving 
possible exposure to blood, but nothing further in this 
regard was indicated.  

Further, it is clear that the veteran was hospitalized post-
service on several occasions related to treatment of his 
abuse of heroin, opium, and amphetamines, as well as alcohol, 
and by all reports, such addictions began in service and 
continued thereafter.  In light of the prevailing law and 
regulations, such evidence does not support that the 
veteran's hepatitis C occurred coincident with his period of 
service.  

As noted herein, "in the line of duty" necessarily refers 
to an injury or disease that was incurred during or 
aggravated by service unless such injury or disease was due 
to the veteran's own willful misconduct.  Under the current 
law, alcohol dependence and substance abuse are by statute 
considered to be the result of willful misconduct and cannot 
themselves be service-connected.  See 38 U.S.C.A. §§ 105(a), 
1110.  In that direct service connection can only be awarded 
when a disability is incurred during the line of duty, and 
not the result of alcohol and drug abuse, the Board has 
determined that under the factual circumstances of this case, 
the veteran's service connection claim must fail.  Overall, 
the evidence supports that the development of the veteran's 
hepatitis C is due to his intravenous drug use and alcohol 
abuse that began during service and continued thereafter.  

The Board recognizes the physician's statement included 
herein that the veteran's hepatitis C relates to his duties 
while in Vietnam.  Essentially, in the October 2001 
statement, the physician stated that the only known risk of 
exposure appeared to be that of the veteran's service in 
Vietnam and as such, concluded that it was as least as likely 
as not that the veteran's hepatitis C occurred during 
service.  While the Board does not discredit the physician's 
remarks, there is nothing further to substantiate that, in 
fact, the veteran's hepatitis C developed as a result of 
exposure other than that related to willful misconduct.  
Medical probabilities and possibilities and unsupported 
medical opinions carry negligible probative weight.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

Moreover, the VA examiner's opinion in February 2002 relates 
the veteran's hepatitis C to the most likely risk factor, 
that is intravenous drug use.  The examiner stated that the 
highest prevalence of hepatitis C is found among those who 
are repeated injecting drug users, as the veteran's history 
had shown him to be.  Thus, in light of such opinion and on 
review of the record as a whole, including the veteran's own 
admissions of drug addiction that commenced in service, the 
Board concludes that the evidence preponderates against an 
award of service connection for hepatitis C.  Moreover, the 
statement from the physician's assistant with regard to the 
fact that the veteran's form of Hepatitis was rare, does not 
address a nexus between some incident other than the 
veteran's drug use in service and the development of 
hepatitis C.


ORDER

Service connection for hepatitis C is denied.  




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

